Case: 13-40989      Document: 00512745209         Page: 1    Date Filed: 08/25/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40989
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 25, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

EDUARDO CASTELLANO-ESPINOZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-816-1


Before DAVIS, JONES, and DeMOSS, Circuit Judges.
PER CURIAM: *
       Mexican national Eduardo Castellano-Espinoza (Castellano) appeals the
sentence imposed following his guilty-plea conviction for illegal reentry, in
violation of 8 U.S.C. § 1326. His 78-month sentence represented an upward
departure from the guidelines range, pursuant to U.S.S.G. § 5K2.0.
       Castellano has abandoned by failing to brief any argument challenging
the district court’s conclusion that aggravating circumstances surrounding his
prior attempted capital murder offense justified an upward departure under


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40989    Document: 00512745209    Page: 2   Date Filed: 08/25/2014


                                No. 13-40989

§ 5K2.0. See United States v. Scroggins, 599 F.3d 433, 446 (5th Cir. 2010).
Instead, he contends that the sentence is procedurally unreasonable because
the district court did not adequately explain the extent of the upward
departure. The record confirms that the district court provided adequate, fact-
specific reasons for the chosen sentence, which was 21 months greater than the
high end of the applicable guidelines range, indicating that the 78-month
sentence was sufficient to account for the aggravating factors surrounding the
prior offense as well as the 18 U.S.C. § 3553(a) factors. See Gall v. United
States, 552 U.S. 38, 50 (2007). To the extent that Castellano complains that
the district court failed to explain its reasons for rejecting lesser sentences
between the upper end of the guidelines range and the 78-month sentence
imposed, the argument is without merit. See United States v. Zuniga-Peralta,
442 F.3d 345, 347-48 (5th Cir. 2006).
      Castellano also argues that his sentence is substantively unreasonable
because the district court failed to give sufficient weight to his mitigation
arguments, placed too much weight on his prior conviction, and committed a
clear error in judgment in balancing the § 3553(a) factors.        The record
demonstrates that the court considered the mitigation arguments. Castellano
essentially asks this court to reweigh the sentencing factors and conclude that
a different sentence is appropriate, which this court will not do. See Gall v.
United States, 552 U.S. 38, 51 (2007).
      AFFIRMED.




                                         2